PER CURIAM.
Granted.
The court of appeal’s denial of defendants’ applications for rehearing is reversed and set aside. Uniform Rule 2-18.7 is not applicable to an application for rehearing where the court of appeal has rendered judgment dismissing an appeal. The court of appeal should allow supplementation of the appellate record with the documents erroneously omitted by the district *71court clerk of court and should consider the merits of the applications for rehearing.
MARCUS, J., not on panel.